Oo Oo 4 DH A SP WY VN Fe

N wb VN MY HO NY WH BH =] | HF KF SF Se S| S|
PRRRRERB FSF Cweriaanwkranas

Case 3:21-cr-00778-DMS Document5 Filed 03/17/21 PagelD.4 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America, Case No.: 21cer778-DMS

Plaintiff,
ORDER

Vv.

Rosa Dominga Hernandez,

Defendant.

 

 

 

The Court orders the United States to comply with the continuing duty to disclose
evidence which is favorable to the defendant as required by Brady v. Maryland, 373 U.S.
83 (1963), and its progeny. Upon finding that the government has failed to comply with
this order, the Court may, as appropriate, order the production of such information, grant

a continuance, impose evidentiary sanctions, or, in extreme cases, dismiss charges.

Dated: 3/16/21 _ ve

Honorable Linda Lopez
United States Magistrate Judge

«Case No »

 

 
